              Case 21-03427 Document 33 Filed in TXSB on 06/18/21 Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                         §
    In re:                                                               §
                                                                         § Chapter 11
    CHESAPEAKE ENERGY CORPORATION,                                       §
                  Reorganized Debtor.                                    § Case No. 20-33233 (DRJ)
                                                                         §
                                                                         § (Jointly Administered)
    CTF, LTD.; RONALD E. AND JUDY L.
    CARLTON; RICHARD A. and CATHERINE A.
    CARLTON; BRUCE D. and CATHERINE B.
    CARLTON; and LAWRENCE J. FECHKO,
                                                                             Adversary No. 21-03427
                                Plaintiffs,

    v.

    CHESAPEAKE EXPLORATION, L.L.C.,
    CHESAPEAKE OPERATING, L.L.C., and their
    affiliated entities,

    Defendants,

             ORDER GRANTING MOTION TO DISMISS ADVERSARY PROCEEDING

             On June 14, 2021, the Court held a hearing on the Royalty Plaintiffs’1 Motion to Dismiss

Adversary Proceedings with Brief in Support, With Certificate of Service, With Notice and

Opportunity for Hearing (the “Motion”) and considered the Motion and arguments of counsel.

             For the reasons set forth by the Court in its oral ruling, and pursuant to Fed. R. Civ. P. 41

made applicable to this action by Fed. R. Bankr. P. 7041, it is HEREBY ORDERED THAT:

             1.       The above referenced adversary proceeding is hereby dismissed with prejudice.




1
         The “Royalty Plaintiffs” include Bruce D. Carlton; Catherine A. Carlton; Catherine B. Carlton; CTF, Ltd.; Judy L.
         Carlton; Lawrence J. Fechko; Richard A. Carlton; and Ronald R. Carlton.
         Case 21-03427 Document 33 Filed in TXSB on 06/18/21 Page 2 of 3




       2.      The parties are authorized to take all actions necessary or appropriate to effectuate

the relief granted herein.

       3.      This Order shall be immediately effective and enforceable upon its entry.



 Dated: __________, 2021
 Houston, Texas                                      DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
          Case 21-03427 Document 33 Filed in TXSB on 06/18/21 Page 3 of 3




AGREED TO AS TO FORM ON THIS 18TH DAY OF JUNE, 2021:


 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)           Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)          Alexandra Schwarzman (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)         300 North LaSalle Street
 1401 McKinney Street, Suite 1900                  Chicago, Illinois 60654
 Houston, Texas 77010                              Telephone:       (312) 862-2000
 Telephone:        (713) 752-4200                  Facsimile:      (312) 862-2200
 Facsimile:        (713) 752-4221                  Email:          patrick.nash@kirkland.com
 Email:            mcavenaugh@jw.com                               alexandra.schwarzman@kirkland.com
                   jwertz@jw.com
                   kpeguero@jw.com
                   vpolnick@jw.com

 Co-Counsel to the Reorganized Debtors             Co-Counsel to the Reorganized Debtors


-and-

/s/ Charles M. Rubio (with permission)
PARKINS LEE & RUBIO LLP
Charles M. Rubio P.C. TX Bar No. 24083768
Pennzoil Place 700 Milam Street, Suite 1300
Houston, Texas 77002
Email: crubio@parkinslee.com
Phone: 713-715-1660

-and-

Rex A. Sharp, OBA#011990 (admitted pro hac vice)
Sharp Law, LLP
5301 W. 75th Street
Prairie Village, KS 66208
(913) 901-0505
(913) 901-0419 fax
rsharp@midwest-law.com

Counsel to the Royalty Plaintiffs
